Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being anticipated by Hanks (GB 2533140) further in light of Lee (KR 101483058 B1).
Regarding claim 1, Hanks discloses the claimed work machine (Page 5 Line 31 – Page 6 Line 17) as a variety of potential configurations, a backhoe loader being illustrated specifically in figure 1, with communication and drone integration being described on page 2 lines 8-16. The work machine claimed comprises: a lower traveling body (the drivable cab shown by element 11 in figure 1); 
    PNG
    media_image1.png
    334
    520
    media_image1.png
    Greyscale
 
an upper pivoting body that can pivot with respect to the lower traveling body (not depicted as it is a feature of an earth mover or excavator, not a backhoe) but is nonetheless anticipated in page 7 lines 13-15 and known features of an excavator, a working mechanism that 5extends from the upper pivoting body (See circled red portion of attached figure 1, this mechanism conducts the intended work purpose of the machine); and a control unit, either manual in an operator cab or autonomous, (Page 9 lines 20-24 and Page 2 Lines 13-16) that controls an operation mode of each of the lower traveling body, the upper pivoting body, and the working mechanism, wherein the control unit includes:

a contact possibility recognition element that recognizes a degree of possibility of contact between the working mechanism and an unmanned aircraft based on the 10relative position of the unmanned aircraft with reference to the working mechanism
Hanks recites that when the UAV is in ‘passive mode’ the drone allows the network to entirely determine positional adjustments made possible through uploaded and downloaded data from a controller, (Pages 17-18, lines 25-3). Further, in page 20 lines 12-20, a contact avoidance operation is described wherein the position of the UAV and work machine (including implements) are included in determining if a collision will occur. While in Page 20 lines 12-20, this operation takes place on the UAV, it is an obvious extension that this same operation is able to be calculated on the external controller when the UAV operates in passive mode through the passive downlink of information from the UAV as recited in page 18 lines 1-3.  
The controller in Hanks does not recite degree of possibility in the determination of if there will be a collision or not. 
Lee discloses a collision-avoiding system for a UAV that determines the probability of collision of the UAV with the ground or environmental features in a ground controller, said ground controller then sending a control signal to the UAV to change the UAV’s flight information. (Page 2 Paragraph 6)
It would be obvious to one of ordinary skill in the art at the time of the instant application to modify Hanks with the teachings of Lee, as both relate to a means of controlling a UAV’s flight path in regards to collision avoidance. Lee recites a motivation for their invention as there being a limitation in the currently existing UAV systems requiring the onboard collision avoidance systems of UAV’s decreasing efficiency and increasing cost. (Lee, Page 2 Paragraph 3) As the system of Hanks already includes a control module external to the UAV determining whether or not to change the flight path of the UAV, it would be an obvious combination with Lee to determine if there will be a collision or not as a probabilistic function.
which, in a case where the contact possibility recognition element recognizes that the contact possibility is high, transmits a specified signal for changing a flight mode of the unmanned aircraft to the unmanned aircraft or a remote control unit of the unmanned aircraft.
Hanks recites “the drone 3 may apply control algorithms to correct its instantaneous position, for example to stay within a specified region with respect to the machine or to employ measures for collision avoidance.” (Page 17 Lines 19-23) 
Further, Hanks recites that when in ‘passive mode’ the drone allows the network to entirely determine positional adjustments made possible through uploaded and downloaded data from a controller, (Pages 17-18, lines 25-3)

Claim 4 of the instant application recites: 
A work machine support server having a function for communicating with each of an unmanned aircraft and a work machine, the work machine includes a lower traveling body, an upper pivoting body that can pivot with respect to the lower traveling body, a working mechanism that extends from the upper pivoting body, and a control unit that controls an operation mode of each of the lower traveling body, the upper pivoting 10body, and the working mechanism
The work machine described in the instant application can be recognized from the claim and associated drawings (Fig. 1 of the instant application) as an excavator, otherwise referred to as an earth mover. 
Hanks discloses the claimed work machine (Page 5 Line 31 – Page 6 Line 17) as a variety of potential configurations, a backhoe loader being illustrated specifically in figure 1, with communication and drone integration being described on page 2 lines 8-16. The work machine claimed comprises: a lower traveling body (the drivable cab shown by element 11 in figure 1, see above);  
an upper pivoting body that can pivot with respect to the lower traveling body (not depicted as it is a feature of an earth mover or excavator, not a backhoe) but is nonetheless anticipated in page 7 lines 13-15, a working mechanism that 5extends from the upper pivoting body (See circled red portion of attached figure 1, this mechanism conducts the intended work purpose of the machine); and a control unit, either manual in an operator cab or autonomous, (Page 9 lines 20-24 and Page 2 Lines 13-16) that controls an operation mode of each of the lower traveling body, the upper pivoting body, and the working mechanism, wherein the control unit includes:
Lines 13-16 of page 2 of Hanks further recites a controller enabling communication between the work machine and drone, which fulfills the role of support server in the instant application.
This claim limitation is therefore anticipated by Hanks.  
comprising: a contact possibility recognition element which recognizes a degree of possibility of contact between the working mechanism and the unmanned aircraft based on a relative position of the unmanned aircraft with reference to the working mechanism according to communication with at least one of the work machine and the unmanned 15aircraft;
Hanks recites a drone associated with a work machine (Page 2 Lines 18-28) which directs to the unmanned aircraft portion of this claim limitation. 
Hanks further recites the work machine dimensions and position as well as those for the drone being communicated to obtain an increased awareness of one another for collision avoidance purposes (Page 20 Lines 12-20). 
Hanks recites that when the UAV is in ‘passive mode’ the drone allows the network to entirely determine positional adjustments made possible through uploaded and downloaded data from a controller, (Pages 17-18, lines 25-3). Further, in page 20 lines 12-20, a contact avoidance operation is described wherein the position of the UAV and work machine (including implements) are included in determining if a collision will occur. While in Page 20 lines 12-20, this operation takes place on the UAV, it is an obvious extension that this same operation is able to be calculated on the external controller when the UAV operates in passive mode through the passive downlink of information from the UAV as recited in page 18 lines 1-3.  
The controller in Hanks does not recite degree of possibility in the determination of if there will be a collision or not. 
Lee discloses a collision-avoiding system for a UAV that determines the probability of collision of the UAV with the ground or environmental features in a ground controller, said ground controller then sending a control signal to the UAV to change the UAV’s flight information. (Page 2 Paragraph 6)
It would be obvious to one of ordinary skill in the art at the time of the instant application to modify Hanks with the teachings of Lee, as both relate to a means of controlling a UAV’s flight path in regards to collision avoidance. Lee recites a motivation for their invention as there being a limitation in the currently existing UAV systems requiring the onboard collision avoidance systems of UAV’s decreasing efficiency and increasing cost. (Lee, Page 2 Paragraph 3) As the system of Hanks already includes a control module external to the UAV determining whether or not to change the flight path of the UAV, it would be an obvious combination with Lee to determine if there will be a collision or not as a probabilistic function.

and a contact avoidance operation control element which, in a case where the contact possibility recognition element recognizes that the contact possibility is high, transmits a specified signal for changing a flight mode of the unmanned aircraft to the unmanned aircraft or a remote control unit of the unmanned aircraft.
Hanks recites “the drone 3 may apply control algorithms to correct its instantaneous position, for example to stay within a specified region with respect to the machine or to employ measures for collision avoidance.” (Page 17 Lines 19-23) 
Further, Hanks recites that when in ‘passive mode’ the drone allows the network to entirely determine positional adjustments made possible through uploaded and downloaded data from a controller, (Pages 17-18, lines 25-3)

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanks (GB 2533140) further in light of Aphek (EP 3416015 A1).
Claim 2 of the instant application recites: 
The work machine according to claim 1, wherein the contact possibility recognition element recognizes a state of change in the possibility of contact between the working mechanism and the unmanned aircraft based on the state of change in the relative position of the unmanned aircraft with 20reference to the working mechanism according to the operation mode of at least one of the lower traveling body, the upper pivoting body, and the working mechanism,
Hanks recites a collision avoiding drone (Page 17 Line 25 – Page 18 Line 3) linked to a work machine (Page 2 Lines 8-16) that recognizes a possibility of contact via proximity to the work machine (Page 20 Lines 12-20)
Hanks does not recite the possibility of contact being influenced by states of change in position between work vehicle and drone. 
Aphek recites in Page 5 Paragraph 1, a collision avoidance solution for the drone with respect to the crane, while the drone predicts future configurations of the crane including the boom, cable, and/or hook. 
This teaches upon the possibility of contact in Hanks an embodiment of flight path planning and collision avoidance involving a future state of the work vehicle with respect to the drone. Hanks primarily focuses on the immediate coordinates of the drone with respect to the work vehicle, the reporting and projection of future states in Aphek being an extension thereof.  
It would be obvious to one of ordinary skill in the art at the time of the instant application to combine the teachings of Hanks and Aphek as both relate to the interactions between a working machine and drone. Aphek relates specifically to a crane, which typically does not move at the base, however has a boom which rotates with respect to the stationary tower and can have variable configurations. The crane in Aphek is similar to the excavator-type machines specifically referenced herein, as they both operate at a construction site, interact with the ground and a range extending into the air, and in both references transmit details regarding their dimensions and positions to a drone operating at a work site. Both references also address the collision avoidance capabilities of a drone at a work site. In light of this, one of ordinary skill in the art would be inclined to combine the collision avoidance teachings of Aphek with the drone control system established in Hanks at the time of the instant application. 
and in a case where the contact possibility recognition element recognizes that the contact possibility will be high, the contact avoidance operation control element transmits the specified signal for changing the flight mode of the unmanned aircraft to the 25unmanned aircraft or the remote control unit of the unmanned aircraft
Hanks recites “the drone 3 may apply control algorithms to correct its instantaneous position, for example to stay within a specified region with respect to the machine or to employ measures for collision avoidance.” (Page 17 Lines 19-23) 
Further, Hanks recites that when in ‘passive mode’ the drone allows the network to entirely determine positional adjustments made possible through uploaded and downloaded data from a controller, (Pages 17-18, lines 25-3).

Claim 3 of the instant application recites: 
The work machine according to claim 1, wherein the contact possibility recognition element recognizes a spread state of a reference space encompassing a space that the working mechanism occupies or passes 30through in one specified period of time based on the operation mode of at least one of the- 16 - lower traveling body, the upper pivoting body, and the working mechanism in the one specified period of time,
Hanks recites a drone and work vehicle system where a drone will avoid a collision if criteria involving proximity between drone and work vehicle are met, including the work implement extensions of the work vehicle. (Page 20 Lines 12-20)
Hanks does not recite the possibility of contact being projected from a region that the working mechanism passes through, or is anticipated to pass through over a period of time. 
Aphek recites no-fly volumes ascertained from the current or expected configurations of the crane where the drone would be at increased risk of collision with the crane. (Page 8 Paragraphs 3-4) These volumes can be extended some distance beyond the immediate or projected coordinates of the crane to provide a margin of safety. Combining this collision avoidance measure with the collision avoidance system outlined in Hanks would be a clear improvement to the collision avoidance systems in Hanks.  
It would be obvious to one of ordinary skill in the art at the time of the instant application to combine the teachings of Hanks and Aphek as both relate to the interactions between a working machine and drone. Aphek relates specifically to a crane, which typically does not move at the base, however has a boom which rotates with respect to the stationary tower and can have variable configurations. The crane in Aphek is similar to the excavator-type machines specifically referenced herein, as they both operate at a construction site, interact with the ground and a range extending into the air, and in both references transmit details regarding their dimensions and positions to a drone operating at a work site. Both references also address the collision avoidance capabilities of a drone at a work site. In light of this, one of ordinary skill in the art would be inclined to combine the collision avoidance teachings of Aphek with the drone control system established in Hanks at the time of the instant application. 
and recognizes that the contact possibility is high in a case where a real space position of the unmanned aircraft is included in the reference space.
Hanks recites “the drone 3 may apply control algorithms to correct its instantaneous position, for example to stay within a specified region with respect to the machine or to employ measures for collision avoidance.” (Page 17 Lines 19-23) 
Further, Hanks recites that when in ‘passive mode’ the drone allows the network to entirely determine positional adjustments made possible through uploaded and downloaded data from a controller, (Pages 17-18, lines 25-3)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN CARDIMINO whose telephone number is (571)272-2759. The examiner can normally be reached M-Th 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R CARDIMINO/Examiner, Art Unit 4164                                                                                                                                                                                                        
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661